United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2527
                        ___________________________

                                   Darryl E. Briggs

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

 Charles Allen, Sergeant, Pulaski County Regional Detention Facility (originally
                                named as Allen)

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: January 13, 2020
                             Filed: January 22, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, Darryl Briggs sued Pulaski County Regional
Detention Facility Sergeant Charles Allen, claiming that Allen used excessive force
against him while he was incarcerated awaiting transfer to the Arkansas Department
of Corrections. Briggs appeals the district court’s1 adverse grant of summary
judgment.

       Upon careful de novo review, we conclude that Allen was entitled to summary
judgment because it was beyond genuine dispute that Allen’s use of force did not
violate Briggs’s constitutional rights. See Dooley v. Tharp, 856 F.3d 1177, 1181 (8th
Cir. 2017) (standard of review); see also Hudson v. McMillian, 503 U.S. 1, 6-7
(1992) (unnecessary and wanton infliction of pain constitutes cruel and unusual
punishment; whether force is unnecessary and wanton depends on whether it was
applied in good faith to restore discipline, or maliciously and sadistically to cause
harm); Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-92 (1978) (official-capacity
claim under § 1983 fails unless official policy or custom caused violation of
plaintiff’s rights). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Patricia S. Harris, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-